DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 

Applicant(s) Response to Official Action 
	  The response filed on 12/30/2020 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sueki et al., hereinafter referred to as Sueki (US 2017/0003490 A1) in view of Sieckmann et al., hereinafter referred to as Sieckmann (EP 2381287 A1).	

As per claim 1, Sueki discloses a cell observation apparatus (Sueki: Abstract; Fig. 1, element 1.) comprising: an image formation optical system (130) that forms an image of a cell cultured in a culture vessel (Sueki: Fig. 1; [0024]-[0033]; An imaging optical system 130 forms an image of a cell cultured in a culture vessel, such as a well plate W.); 
an imaging unit (13) that receives the image formed by the image formation optical system (130) and captures the image of the cell (Sueki: Figs. 1, 4; [0024]-[0033], [0037], [0048]-[0050]; The imager 13 receives the image formed by the imaging optical system 130 and captures an image of the cell.); and 
a processor (141) configured to 
control a scanning range of a focal position of the image formation optical system (Sueki: Figs. 1, 4; [0027], [0048], [0049]; CPU 141 uses controller 14 to control a scanning or imaging range of a focal position of the optical system 130.) and acquire information relating to a thickness of the cell from a placement surface in the culture vessel (Sueki: Figs. 1, 4; [0024]-[0033], [0037], [0048]-[0050], [0074]; The controller 14 operates imager 13 to acquire information relating to a thickness of the cell from a placement surface in the culture vessel W.); 
wherein the processor (141) is further configured to 
(S102) of the focal position for the cell based on the information relating to the thickness (Sueki: Figs. 1, 4; [0048]-[0050], [0074]; The controller 14 sets an initial scanning range S102 of the focal position for the cell based on the information relating to the thickness (i.e., size) of the cell.);
control the image formation optical system (130) to form an image of the cell at each of a plurality of the focal positions within the set initial scanning range (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; The controller 14 controls the imaging optical system 130 to form an image of the cell at each of a plurality of the focal positions within the set initial scanning range S102.);
subsequently acquire the image captured by the imaging unit for each of the plurality of focal positions (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; Subsequently acquires the image captured by the imager 13 for each of the plurality of focal positions until reaching an end imaging position.); 
estimate the thickness of the cell (Sueki: Figs. 1, 4; [0074]; Estimates the thickness of the cell.); 
update a scanning range (S105) of the focal position initially set to be positioned within a range of the estimated thickness of the cell in a thickness direction of the cell (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; As seen in figure 4, the initial scanning range S102 is updated based on the estimated thickness of the cell. The estimated thickness of the cell is described in paras. [0050], [0074]. For example the imager 13 described in paras. [0027], [0029]-[0033], [0048]-[0050] starts at S102 and then moves by a predetermined interval in a variable range [i.e., scanning range] for multiple focal positions of the estimated cell thickness [i.e., several μm to several tens of μm] in XYZ directions [i.e., Z-direction = thickness direction] which includes a thickness direction of the cell until the imager 13 reaches an end position.); 
control the image formation optical system (130) to form an image of the cell at each of the plurality of focal positions within the updated scanning range (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; Controls the imaging optical system (130) to form an image of the cell at each of a plurality of focal positions within the updated scanning range.); and 
acquire the image captured by the imaging unit (13) for each of the plurality of focal positions within the updated scanning range (Sueki: Figs. 1, 4; [0027], [0029]-[0033], [0048]-[0050]; Acquires the image captured by the imager 13 for each of the plurality of focal positions until within the updated scanning range at S105 until an end imaging position is reached.).
	However Sueki does not explicitly disclose “… estimate the thickness of the cell based on the acquired image … update a scanning range … within a range of the estimated thickness …”.
	Further, Sieckmann is in the same field of endeavor and teaches estimate the thickness of the cell based on the acquired image (Sieckmann: Paras. [0065]-[0066], [0072] disclose estimating the volume [i.e., thickness] of an object [i.e., cell] based on the acquired scan or image.);
	update a scanning range within a range of the estimated thickness (Sieckmann: Paras. [0065]-[0066], [0072], [0106] disclose updating a scanning range within a range of the estimated surface or thickness.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Sueki and Sieckmann before him or her, to modify the cell culture optical system of Sueki to include the estimated thickness acquired image updating scanning range feature as described in Sieckmann. The motivation for doing so would have been to improve cell imaging by providing a process that detects cell changes over time (Sieckmann: [0100].). 
	
As per claim 2, Sueki discloses the cell observation apparatus according to claim 1, wherein the processor is further configured to determine whether or not an entire cell has been imaged in a thickness direction of the cell based on the image for each of the plurality of focal positions (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; The controller 14 determines whether or not an entire cell has been imaged in a thickness direction of the cell based on the image for each of the plurality of focal positions.);
estimate the thickness of the cell in a case where it is determined that the entire cell has not been imaged (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; Estimates the thickness of the cell in a case where it is determined that the entire cell has not been imaged.);
and update the initial scanning range of the focal position based on the estimated thickness of the cell (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; Controls the imaging optical system (130) to form an image of the cell at each of a plurality of focal positions within the updated scanning range.).

	As per claim 3, Sueki discloses the cell observation apparatus according to claim 2, wherein in a case where it is determined that the entire cell has not been imaged in the thickness direction of the cell, the processor is further configured to update an unimaged range as a new scanning range of the focal position (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; The controller 14 determines that the entire cell has not been imaged in the thickness direction of the cell and continuously moves the imager 13 to image the entire cell by one step at a time until the entire cell is imaged.). 

	As per claim 4, Sueki discloses the cell observation apparatus according to claim 2, wherein the processor is further configured to determine whether or not the entire cell has been imaged in the thickness direction of the cell based on edge information of the image for each focal position (Sueki: Figs. 1, 3, 4; [0024]-[0033], [0041]-[0050], [0074]; The controller 14 determines that the entire cell has not been imaged in the thickness direction of the cell and continuously moves the imager 13 to image the entire cell by one step at a time until the entire cell is imaged based on edge information of the image for each focal position that correspond to the luminance changes in the peripheral edge parts of the cells.). 
	
As per claim 5, Sueki discloses the cell observation apparatus according to claim 3, wherein the processor is further configured to determine whether or not the entire cell has been imaged in the thickness direction of the cell based on edge information of the image for each focal position (Sueki: Figs. 1, 3, 4; [0024]-[0033], [0041]-[0050], [0074]; The controller 14 determines that the entire cell has not been imaged in the thickness direction of the cell and continuously moves the imager 13 to image the entire cell by one step at a time until the entire cell is imaged based on edge information of the image for each focal position that correspond to the luminance changes in the peripheral edge parts of the cells.). 

	As per claim 6, Sueki discloses the cell observation apparatus according to claim 4, wherein in a case where an edge of the cell does not exist in the image for the focal position farthest away from the placement surface of the cell, the processor is further configured to determine that the entire cell has been imaged in the thickness direction of the cell (Sueki: Figs. 1, 3, 4; [0024]-[0033], [0041]-[0050], [0074]; The controller 14 determines that the entire cell has not been imaged in the thickness direction of the cell, which also includes the edge parts of the cell and continuously moves the imager 13 to image the entire cell by one step at a time until the entire cell is imaged.). 

	As per claim 7, Sueki discloses the cell observation apparatus according to claim 5, wherein in a case where an edge of the cell does not exist in the image for the focal position farthest away from the placement surface of the cell, the processor is further configured BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JN/mkhApplication No.: 16/059.580Docket No.: 6117-0477PUS1to determine that the entire cell has been imaged in the thickness direction of the cell (Sueki: Figs. 1, 3, 4; [0024]-[0033], [0041]-[0050], [0074]; The controller 14 determines that the entire cell has not been imaged in the thickness direction of the cell, which also includes the edge parts of the cell and continuously moves the imager 13 to image the entire cell by one step at a time until the entire cell is imaged.). 
	As per claim 8, Sueki discloses the cell observation apparatus according to claim 1, wherein the processor is further configured to set a the initial scanning range of the focal position at a next capturing time point of the cell based on the images of the cell captured at different time points in the past (Sueki: Figs. 1, 3, 4; [0024]-[0033], [0041]-[0050], [0074]; The controller 14 sets an initial scanning range of the focal position at a next capturing time point of the cell based on the images of the cell captured at different time points in the past and continuously moves the imager 13 to image the entire cell by one step at a time until the entire cell is imaged.). 

	As per claim 9, Sueki discloses the cell observation apparatus according to claim 2, wherein the processor is further configured to set the initial scanning range of the focal position at a next capturing time point of the cell based on the images of the cell captured at different time points in the past (Sueki: Figs. 1, 3, 4; [0024]-[0033], [0041]-[0050], [0074]; The controller 14 sets an initial scanning range of the focal position at a next capturing time point of the cell based on the images of the cell captured at different time points in the past and continuously moves the imager 13 to image the entire cell by one step at a time until the entire cell is imaged.). 

	As per claim 10, Sueki discloses the cell observation apparatus according to claim 3, wherein the processor is further configured to set an the initial scanning range of the focal position at a next capturing time point of the cell based on the images of the cell captured at different time points in the past (Sueki: Figs. 1, 3, 4; [0024]-[0033], [0041]-[0050], [0074]; The controller 14 sets an initial scanning range of the focal position at a next capturing time point of the cell based on the images of the cell captured at different time points in the past and continuously moves the imager 13 to image the entire cell by one step at a time until the entire cell is imaged.). 

	As per claim 11, Sueki discloses the cell observation apparatus according to claim 4, wherein the processor is further configured to set the initial scanning range of the focal position at a next capturing time point of the cell based on the images of the cell captured at different time points in the past (Sueki: Figs. 1, 3, 4; [0024]-[0033], [0041]-[0050], [0074]; The controller 14 sets an initial scanning range of the focal position at a next capturing time point of the cell based on the images of the cell captured at different time points in the past and continuously moves the imager 13 to image the entire cell by one step at a time until the entire cell is imaged.). 

	As per claim 12, Sueki discloses the cell observation apparatus according to claim 5, wherein the processor is further configured to set the initial scanning range of the focal position at a next capturing time point of the cell based on the images of the cell captured at different time points in the past (Sueki: Figs. 1, 3, 4; [0024]-[0033], [0041]-[0050], [0074]; The controller 14 sets an initial scanning range of the focal position at a next capturing time point of the cell based on the images of the cell captured at different time points in the past and continuously moves the imager 13 to image the entire cell by one step at a time until the entire cell is imaged.). 

	As per claim 13, Sueki discloses the cell observation apparatus according to claim 6, wherein the processor is further configured to set the initial scanning range of the focal position at a next capturing time point of the BIRCI . STEWART, KOLASCH & BIRCI L L LPDRA/JN/mkhApplication No.: 16/059.580Docket No.: 6117-0477PUS1cell based on the images of the cell captured at different time points in the past (Sueki: Figs. 1, 3, 4; [0024]-[0033], [0041]-[0050], [0074]; The controller 14 sets an initial scanning range of the focal position at a next capturing time point of the cell based on the images of the cell captured at different time points in the past and continuously moves the imager 13 to image the entire cell by one step at a time until the entire cell is imaged.). 

	As per claim 14, Sueki discloses the cell observation apparatus according to claim 7, wherein the processor is further configured to set the initial scanning range of the focal position at a next capturing time point of the cell based on the images of the cell captured at different time points in the past (Sueki: Figs. 1, 3, 4; [0024]-[0033], [0041]-[0050], [0074]; The controller 14 sets an initial scanning range of the focal position at a next capturing time point of the cell based on the images of the cell captured at different time points in the past and continuously moves the imager 13 to image the entire cell by one step at a time until the entire cell is imaged.). 

	As per claim 15, Sueki discloses the cell observation apparatus according to claim I, wherein the processor is further configured to acquire at least one of a cell type, a cell culture period, a cell culture condition, or a cell size as the information relating to the thickness (Sueki: Figs. 1, 4; [0024]-[0033], [0037], [0048]-[0050], [0074]; The controller 14 operates imager 13 to acquire information relating to a thickness of the cell from a placement surface in the culture vessel W, such as a cell size as the information relating to the thickness.). 

	As per claim 16, Sueki discloses the cell observation apparatus according to claim 2, wherein the processor is further configured to acquire at least one of a cell type, a cell culture period, a cell culture condition, or a cell size as the information relating to the thickness (Sueki: Figs. 1, 4; [0024]-[0033], [0037], [0048]-[0050], [0074]; The controller 14 operates imager 13 to acquire information relating to a thickness of the cell from a placement surface in the culture vessel W, such as a cell size as the information relating to the thickness.). 

	As per claim 17, Sueki discloses the cell observation apparatus according to claim 3, wherein the processor is further configured to acquire at least one of a cell type, a cell culture period, a cell culture condition, or a cell size as the information relating to the thickness (Sueki: Figs. 1, 4; [0024]-[0033], [0037], [0048]-[0050], [0074]; The controller 14 operates imager 13 to acquire information relating to a thickness of the cell from a placement surface in the culture vessel W, such as a cell size as the information relating to the thickness.). 

	As per claim 18, Sueki discloses the cell observation apparatus according to claim 1, wherein the processor is further configured to form an image of the cell at each of three or more focal positions within the initial scanning range set based on the information relating to the thickness (Sueki: Figs. 1, 3, 4; [0024]-[0033], [0037], [0041]-[0050], [0074]; The controller 14 operates imager 13 to acquire information relating to a thickness of the cell from multiple imaging steps. Depending on the size of the cell, the scanning range can be three or more focal positions.). 

	As per claim 19, Sueki discloses the cell observation apparatus according to claim 1, further comprising: an illumination light irradiation unit (12) that irradiates the cell with illumination light for phase difference measurement, wherein the image formation optical system forms a phase difference image of the cell (Sueki: Figs. 1, 3, 4; [0024]-[0033], [0037], [0038], [0041]-[0050], [0054], [0065], [0074]; An illuminator (12) irradiates the cell with illumination light for phase difference measurement, wherein the imaging optical system 130 forms a phase difference image of the cell.). 



As per claim 20, Sueki discloses a cell observation method for forming an image of a cell cultured in a culture vessel by using an image formation optical system (130) and observing the formed image (Sueki: Abstract; Fig. 1.), 
the method comprising: 
acquiring information relating to a thickness of the cell from a placement surface in the culture vessel (Sueki: Figs. 1, 4; [0024]-[0033], [0037], [0048]-[0050], [0074]; The controller 14 operates imager 13 to acquire information relating to a thickness of the cell from a placement surface in the culture vessel W.);
setting an initial scanning range of a focal position for the cell based on the acquired information relating to the thickness (Sueki: Figs. 1, 4; [0048]-[0050], [0074]; The controller 14 sets an initial scanning range (S102) of the focal position for the cell based on the information relating to the thickness (i.e., size) of the cell.), and controlling the image formation optical system (130) to form an image of the cell at each of a plurality of focal positions within the set initial scanning range to be captured (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; The controller 14 controls the imaging optical system 130 to form an image of the cell at each of a plurality of the focal positions within the set initial scanning range S102.); and 
subsequently acquiring the image captured for each of the plurality of focal positions (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; Subsequently acquires the image captured by the imager 13 for each of the plurality of focal positions until reaching an end imaging position.), estimating a thickness of the cell (Sueki: Figs. 1, 4; [0074]; Estimates the thickness of the cell.), updating a scanning range of the focal position initially set to be positioned within a range of the estimated cell thickness in a thickness direction of the cell (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; As seen in figure 4, the initial scanning range S102 is updated based on the estimated thickness of the cell. The estimated thickness of the cell is described in paras. [0050], [0074]. For example the imager 13 described in paras. [0027], [0029]-[0033], [0048]-[0050] starts at S102 and then moves by a predetermined interval in a variable range [i.e., scanning range] for multiple focal positions of the estimated cell thickness [i.e., several μm to several tens of μm] in XYZ directions [i.e., Z-direction = thickness direction] which includes a thickness direction of the cell until the imager 13 reaches an end position.), forming an image of the cell at each of a plurality of focal positions within the updated scanning range (Sueki: Figs. 1, 4; [0024]-[0033], [0048]-[0050], [0074]; The imaging optical system 130 forming an image of the cell at each of a plurality of focal positions within the updated scanning range.); and
acquiring the image captured by the image formation optical system (130) for each of the plurality of focal positions within the updated scanning range (Sueki: Figs. 1, 4; [0027], [0029]-[0033], [0048]-[0050]; Acquires the image captured by the imaging optical system 130 for each of the plurality of focal positions until within the updated scanning range at S105 until an end imaging position is reached.).
	However Sueki does not explicitly disclose “… estimating the thickness of the cell based on the acquired image … updating a scanning range … within a range of the estimated thickness …”.
	Further, Sieckmann is in the same field of endeavor and teaches estimating the thickness of the cell based on the acquired image (Sieckmann: Paras. [0065]-[0066], [0072] disclose estimating the volume [i.e., thickness] of an object [i.e., cell] based on the acquired scan or image.);
	updating a scanning range within a range of the estimated thickness (Sieckmann: Paras. [0065]-[0066], [0072], [0106] disclose updating a scanning range within a range of the estimated surface or thickness.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Sueki and Sieckmann before him or her, to modify the cell culture optical system of Sueki to include the estimated thickness acquired image updating scanning range feature as described in Sieckmann. The motivation for doing so would have been to improve cell imaging by providing a process that detects cell changes over time (Sieckmann: [0100].).













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEET DHILLON/Primary Examiner
Art Unit: 2488
Date: 01-27-2021